Title: To Alexander Hamilton from William Seton, 25 August 1791
From: Seton, William
To: Hamilton, Alexander


[New York] 25 Augt. 1791
Sir
I have the honor to acknowledge the receipt of your Letters of the 20 & 22d. Agreeable to your desire Mr. William Hill has been paid 4000 Dollars on account of his Clothing Contract & enclosed you have his receipt for the same.
The Transfers of the Stock purchased on account of the United States shall be made in the names you point out. Since my last I have only purchased 6810 30/100 Dollars of the deferred debt @ 12/6. The transfers are not all made but will be between this and Monday when I shall transmit a proper return.
I have the honor to be with the greatest respect
